Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 23, 2020

The Court of Appeals hereby passes the following order:

A20A1133. STEPHEN H. ARGUE v. MAYOR AND ALDERMAN OF THE
    CITY OF SAVANNAH.

      Stephen H. Argue filed a pro se complaint against multiple defendants, raising
claims related to the City of Savannah’s sale of certain real property. He later filed
an amended complaint, followed by a second amended complaint. The defendants
filed a motion to dismiss. Argue subsequently filed a third amended complaint. On
October 31, 2019, the trial court entered an order granting the defendants’ motion to
dismiss. Argue then filed this direct appeal. The trial court’s order, however, appears
to be interlocutory.1
      When a trial court’s order adjudicates fewer than all of the claims asserted, the
order is non-final. See Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629
(385 SE2d 731) (1989). “In such circumstances, there must be an express
determination under OCGA § 9-11-54 (b) or there must be compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b). Where neither of these code
sections are followed, the appeal is premature and must be dismissed.” Id.
(punctuation omitted).

      1
        Because we are dismissing this appeal as interlocutory, we do not address
whether a final order by the trial court would be subject to the discretionary appeal
procedures set forth in OCGA § 5-6-35. See OCGA § 5-6-35 (a) (1) (application for
discretionary appeal required to obtain review of “decisions of the superior courts
reviewing decisions of . . . state and local administrative agencies”); Hamryka v. City
of Dawsonville, 291 Ga. 124, 125 (2) (728 SE2d 197) (2012) (discretionary
application required where case commenced as mandamus/declaratory judgment
action seeking to invalidate administrative zoning decision).
      Here, although the trial court’s October 31, 2019 order granted the defendants’
motion to dismiss in its entirety, the order specifically noted that the motion “does not
address Counts 7 through 12 of the third amendment,” and that the Court’s ruling,
therefore, “only encompasses the counts included in the March 22, 2019 [second]
amendment.” Because the trial court has not decided Counts 7 through 12, the trial
court’s order is non-final. See id. Accordingly, this appeal is premature and is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/23/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.